Name: Commission Regulation (EC) No 3109/94 of 19 December 1994 amending Regulation (EC) No 1588/94 laying down detailed rules for applying to milk and milk products the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Europe;  tariff policy
 Date Published: nan

 20. 12. 94 Official Journal of the European Communities No L 328/45 COMMISSION REGULATION (EC) No 3109/94 of 19 December 1994 amending Regulation (EC) No 1588/94 laying down detailed rules for applying to milk and milk products the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, to compensate Romania for the late application of certain agricultural concessions provided for in the Interim Agreement and the Republic of Bulgaria for the late entry into force of the Interim Agreement ; whereas Regulation (EC) No 1588/94 must be amended accordingly ; Whereas the Exchanges of Letters of 30 June 1994 provide for the increase in the quantities of products imported under CN code ex 0406 90 to be staggered over a period of five years from 1 July 1994 ; whereas those quantities must accordingly be fixed up to 1998/99 ; whereas the quantities fixed for 1997/98 and 1998/99 do not take into account, and are irrespective of, the quanti ­ ties eligible for a levy reduction from 1997/98 onwards, to be agreed under the Interim Agreements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Whereas the Interim Agreement on trade and trade ­ related matters between the Communities, of the one part, and the Republic of Bulgaria, of the other part (3), signed in Brussels on 8 March 1993, came into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Communities, of the one part, and Romania, of the other part (4), signed in Brussels on 1 February 1993, came into force on 1 May 1993 ; whereas those Agreement provide for a reduction in the levies on imports of certain cheeses covered by CN code 0406 up to certain quantities ; Article 1 Regulation (EC) No 1588/94 is amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 From 1 January 1995 the quantities referred to in Annex I shall be broken down as follows :  25 % for the period from 1 January to 31 March,  25 % for the period from 1 April to 30 June,  25 % for the period from 1 July to 30 September,  25 % for the period from 1 October to 31 December.' 2. Annex I is replaced by the Annex hereto. Whereas Commission Regulation (EC) No 1588/94 of 30 June 1994 (*) lays down the detailed rules for the applica ­ tion of the arrangements provided for in those Agree ­ ments ; whereas, by an Exchange of Letters on 30 June 1994 between the Community and Bulgaria and Romania respectively (*), the Interim Agreements were amended so that certain quotas and ceilings laid down for 1993 might be transferred ; whereas the relevant measures are required o OJ No L 333, 31 . 12. 1993, p. 16. (2) OJ No L 333, 31 . 12. 1993, p. 17. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 323, 23 . 12. 1993, p. 2. (4) OJ No L 81 , 2. 4. 1993, p. 2. 0 OJ No L 167, 1 . 7. 1994, p. 8 . (6) OJ No L 178, 12. 7. 1994, pp. 69 and 75. No L 328/46 Official Journal of the European Communities 20. 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission Rene STEICHEN Member of the Commission 20. 12. 94 Official Journal of the European Communities No L 328/47 ANNEX 'ANNEX I A. Cheeses from Romania The following quantities of cheeses originating in Romania and covered by the CN codes quoted may be imported into the Community with a 60 % reduction in the levy. (tonnes) 1 July 1994 1 July 1995 1 July 1996 1 July 1997 1 July 1998 to 30 June 1995 to 30 June 1996 to 30 June 1997 to 30 June 1998 to 30 June 1999CN code Description Kashkaval Sacele (') Kashkaval Penteleu (') Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (') Brinza Moieciu (') Brinza Vaca (') Brinza de burduf (') Brinza topita Carpati (') 1 333,3 1 433,3 1 533,3 133,3 (2) 133,3 (2) ex 0406 90 29 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 (') Of cows milk (2) These quantities do not take into account, and are irrespective of, the quantities eligible for a levy reduction from 1997/98 onwards, to be agreed under the Interim Agreements . B. Cheeses from Bulgaria The following quantities of products originating in Bulgaria and covered by the CN codes quoted may be imported into the Community with a 60 % reduction in the levy. (tonnes) CN code Description 1 July 1994 1 July 1995 1 July 1996 1 July 1997 1 July 1998to 30 June 1995 to 30 June 1996 to 30 June 1997 to 30 June 1998 to 30 June 1999 ex 0406 90 White brined cheese of cow's milk ex 0406 90 Kashkaval Vitosha of cow's milk 2 233,3 2 233,3 2 233,3 233,3 (  ) 233,3 (') (') This quantities do not take into account, and are irrespective of, the quantities eligible for a levy reduction from 1997/98 onwards, to be agreed under the Interim Agreements.'